PER CURIAM.
This is an appeal from a final judgment of dissolution changing the parties’ children’s maternal surname to that of the father. Because nothing in the record dis*166closes why the change in the children’s name is in the best interest of the children, the cause is remanded to allow the trial court to reconsider the issue, pursuant to the standard approved in Durham v. McNair, 659 So.2d 1291 (Fla. 5th DCA 1995).
REVERSED and REMANDED for further proceedings.
ERVIN, BOOTH and BENTON, JJ., CONCUR.